136 Ga. App. 73 (1975)
220 S.E.2d 79
BOULDIN
v.
MOTE.
51268.
Court of Appeals of Georgia.
Submitted September 29, 1975.
Decided October 7, 1975.
*74 Jay William Bouldin, pro se.
T. V. Mullinax, Lokey & Bowden, Glenn Frick, for appellee.
DEEN, Presiding Judge.
In the instant case appeal was taken from the order of the trial judge vacating and setting aside default judgments and from the order of the trial judge refusing to grant appellant's motion to set aside these prior orders vacating the default judgments. The orders left the case still pending in the court below; the judgments were not final and not of the type specifically exempted under the provisions of Code Ann. § 6-701 (a) (3). A judgment overruling a general demurrer to a motion to allow the opening of a default judgment and the filing of defensive pleadings is not final. Nye v. Murcel Mfg. Co., 116 Ga. App. 44 (156 SE2d 383); Harry v. Scenic Heights Development Corp., 218 Ga. 352 (127 SE2d 898). The judgment not being final and no certificate of immediate review being presented, this appeal must be dismissed.
Appeal dismissed. Evans and Stolz, JJ., concur.